Citation Nr: 0428178	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for median nerve impairment.

2.  Entitlement to an increased rating for residuals of a 
right forearm injury, currently rated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for residuals of a 
left calf injury, currently rated as 10 percent disabling.   

4.  Entitlement to an initial evaluation in excess of 10 
percent for a residual scar of the left calf.     

5.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of an injury to the right heel.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1943 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for the residuals of an injury to the right 
heel, will be discussed in the remand portion of this 
decision; the issue is remanded to the RO via the Appeals 
Management Center in Washington D.C. 


FINDINGS OF FACT

1.  The appellant's median nerve impairment is manifested by 
no more than incomplete moderate paralysis.  He has numbness 
in his right index and middle fingers, and in his right 
thumb.  There is no evidence of atrophy, limitation of the 
use of the fingers or hand, or impairment of the wrist due to 
his median nerve impairment.  

2.  The appellant's service-connected residuals of a right 
forearm injury, with injury to Muscle Group VII, are 
productive of not more than moderate impairment.   

3.  The appellant's service-connected residuals of a left 
calf injury, with injury to Muscle Group XI, are productive 
of not more than moderate impairment.  

4.  The appellant's residual scar of the left calf is 
manifested by tenderness; it is not poorly nourished or 
unstable.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for median nerve impairment have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §  4.124a, 
Diagnostic Code 8515 (2003).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for the residuals of a right forearm injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.73, Diagnostic Code 5307 (2003).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for the residuals of a left calf injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.73, Diagnostic Code 5311 (2003).

4.  The schedular criteria for a rating in excess of 10 
percent for a residual scar of the left calf have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in August 2001, prior to the initial 
rating decision with regard to the issues on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  The RO sent the 
appellant another letter in August 2003 in which he was again 
notified of the types of evidence he needed to submit, and 
the development the VA would undertake.  In addition, the 
Board notes that the May 2003 statement of the case provided 
the appellant with the text of the relevant portions of the 
VCAA, as well as the implementing regulations.  The Board 
further observes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claims.  The appellant has also 
been notified of the applicable laws and regulations 
pertinent to his increased rating claims.  Moreover, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claims, including at 
a videoconference hearing before the Board.  Id. 

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in September 2001 and March 2004, the 
appellant underwent VA examinations which were pertinent to 
his increased rating claims.  The Board further observes that 
in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.     

Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Factual Background

In May 1959, the appellant underwent a VA examination.  At 
that time, it was noted that while the appellant was in the 
military, he had sustained gunshot wounds to his right arm 
and left leg.  Upon physical examination, it was reported 
that there was an irregular superficial wound scar on the 
lateral border of the appellant's right forearm.  The scar 
was 1 by 1.5 centimeters (cm.) in size.  The ulna showed a 
small raised area beneath the scar.  There was minimal 
involvement of the soft tissues and minimal residual.  On the 
lateral surface of the appellant's left leg, 7.5 cm. below 
the upper edge of the tibia, there was an oval wound scar 
which measured 7 by 4.5 cm.  The scar was covered with thin 
epithelial tissue, and the whole thickness of the skin and 
subcutaneous tissue "being absent [sic]."  The epithelial 
tissue was slightly adherent to the underlying muscles at the 
central portion, but that was minimal.  There appeared to be 
no damage to the underlying structures.  The pertinent 
diagnoses were the following: (1) minimal residuals of a 
gunshot wound to the right forearm, and (2) minimal residuals 
of a gunshot wound to the left leg, below the knee.     

By a June 1949 rating action, the RO granted the appellant's 
claims of entitlement to service connection for the residuals 
of a gunshot wound to the right arm, and entitlement to 
service connection for the residuals of a gunshot wound to 
the left leg.  At that time, the RO assigned a 10 percent 
disability rating under Diagnostic Code 5307, effective from 
March 7, 1949, for the appellant's service-connected right 
arm disability.  The RO also assigned a 10 percent disability 
rating under Diagnostic Code 5311, effective from March 7, 
1949, for the appellant's service-connected left leg 
disability.      

In February 2000, the appellant requested that his service-
connected right arm and left leg disabilities be reevaluated 
for higher ratings.    

A VA examination was conducted in March 2000.  At that time, 
the appellant stated that following his gunshot wound to the 
right arm, he developed numbness in his index and middle 
right fingers.  The appellant also indicted that following 
his gunshot wound to the left leg, he developed pain in his 
left leg.  He noted that at present, he had pain in his left 
leg with walking.  Upon physical examination, it was reported 
that the appellant had mild muscle loss, about 3 by 2 cm., in 
the area of the right forearm, in the area of "flexor 
retinaculum and flexor digitorum, superficial, and 
sensitivity in [that] area [was] decreased."  There was 
numbness in the right index and middle fingers.  The 
examining physician noted that there was a possibility of 
right radial nerve damage.  In regard to the appellant's left 
leg below the knee, the appellant had an area of 4 by 3 cm. 
and 1 millimeter (mm.) deep, mild muscle loss in the area of 
peroneus longus.  Sensitivity in that area was also 
decreased.  There was an entry of shrapnel in the area of the 
right forearm, and about 1 cm. was removed with mild loss of 
tissue.  There were no adhesions, and there was no tendon 
damage.  According to the examiner, there was possible damage 
of the appellant's right radial nerve.  The appellant's 
muscle strength was decreased in his right forearm.  There 
was no muscle herniation.  In regard to a diagnosis, the 
examiner stated that the appellant had mild muscle loss and 
some functional impairment after muscle injury in the right 
forearm, flexor digitorum, and in the lower left knee, 
peroneus longus. 

In July 2001, the appellant again requested that his service-
connected right arm and left leg disabilities be reevaluated 
for higher ratings.   

In August 2001, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from May 2000 to August 2001.  
The records show that in May 2000, the appellant underwent 
follow-up treatment for his service-connected right arm and 
left leg disabilities.  At that time, the appellant stated 
that over the last 30 years, he had increasing problems with 
numbness in the right second and third fingers.  He indicated 
that his hand was weak and that occasionally, he was unable 
to hold a coffee cup.  According to the appellant, he had 
burned his fingers a few months prior with a hot coffee cup 
that he did not realize was hot.  The appellant also noted 
that he had pain in the left lateral calf, which prevented 
him from fully exercising.  He reported that walking 
aggravated his left leg pain.  

Upon physical examination, the appellant had a full range of 
motion of all extremities, and he had a normal gait.  
Neurological examination revealed that the appellant's 
cranial nerves, II-XII, were intact.  Muscle stretch reflex 
was 2+.  Skin examination showed evidence of a 3 by 4 cm. 
defect in the left lateral calf which appeared well healed, 
but did show some scarring.  The appellant also showed 
evidence of a 3 cm. laceration of the right volar wrist, and 
he did show evidence for thenar eminence atrophy.  The 
pertinent diagnosis was probable right sided carpal tunnel 
syndrome.    

The VAMC outpatient treatment records further reflect that in 
June 2000, the appellant had x-rays taken of his right 
forearm, and his left tibia and fibula.  The x-ray of the 
appellant's right forearm was interpreted as showing a light 
deformity of the distal radius and ulna, which possibly 
represented an old fracture.  There was a prominent scaphoid-
lunate distance, and there was an olecranon spur as well.  
Two foreign bodies were identified, one of which appeared to 
be metallic, measuring 4 by 6 mm., located ventral to the 
radius and ulna in the mid forearm in the soft tissues.  The 
impression was of degenerative-type changes involving the 
wrist and the elbow; foreign body or bodies in the mid 
forearm.  It was also noted that the scaphoid-lunate distance 
was prominent which possibly reflected dissociation.  The x-
ray of the appellant's left tibia and fibula was interpreted 
as showing some degenerative changes in the knee, principally 
in the patellofemoral joint.  There were also some mild 
degenerative changes in the tibiotalar joint.  No acute bony 
process was identified.  The records further show that in 
August 2001, the appellant was diagnosed with right median 
nerve paralysis secondary to trauma, with the nerve being cut 
by shrapnel.        

In September 2001, the appellant underwent a VA examination.  
At that time, he stated that he had chronic pain in his right 
forearm and left leg.  The appellant also indicated that ever 
since his gunshot injury of the right forearm, he had had 
numbness in his right middle and index fingers, and right 
thumb.  The examiner noted that the muscles involved included 
the appellant's extensor muscles of the forearm, as well as 
the gastrocnemius muscle in the appellant's leg, as well as 
the flexor tendons in his foot.  The examiner reported that 
according to the appellant, the muscle pain in his right 
forearm and left leg would wake him up in the middle of the 
night, and he would have to take anti-inflammatories or pain 
medication.  The appellant noted that walking long distances 
aggravated his left leg pain, and he stated that lifting more 
than five or ten pounds with his right hand caused pain in 
his right hand.  He indicated that because of the numbness in 
his right index and middle fingers, and right thumb, he found 
it difficult to do anything such as buttoning a shirt, tying 
a lace, or holding a cup which sometimes slipped through his 
hand.  

Upon physical examination, there was an entry wound and an 
exit wound in the appellant's right forearm which was present 
at the distal third on the ulnar aspect of the appellant's 
right forearm, which was about a quarter inch in size.  On 
the radial aspect of the distal third of the appellant's 
forearm, the exit wound was present.  Tenderness was present 
on the outer aspect of the appellant's ulnar on palpation.  A 
scar was present which was about 3.5 by 3 inches in his left 
leg where he had injury to his leg.  Tenderness was present 
on the lower and outer aspect of the scar, which would wake 
him up in the middle of the night.  According to the 
examiner, the specific muscle groups that were penetrated in 
the appellant's right forearm were the extensor muscles in 
the forearm, and in "the gastrocnemius muscle and the flexor 
muscles of the dorsum of the foot."  There were no adhesions 
present.  There was no tendon damage, and the range of motion 
of the toes was preserved, as well as the fingers.  There was 
no bone damage to the leg, but in the forearm, there was 
injury followed by a fracture to the bone, which had healed 
completely.  There was also nerve damage to the median nerve 
"resulting in index, middle, and thumb fingers involved."  
The grip was good in the right hand, and flexion extension of 
the elbows was preserved.  Muscle groups could move the joint 
through normal range of motion with sufficient comfort, 
endurance, and strength.  Joint function was not affected.  
The examiner noted that the appellant had had an x-ray taken 
of his right forearm in June 2000 which showed foreign bodies 
in the mid forearm.  According to the examiner, the appellant 
also had an electromyograph (EMG) which showed right carpal 
tunnel syndrome associated with an old median nerve injury.  
The diagnoses were shrapnel injury to the right forearm, with 
retained foreign bodies in the forearm associated with pain; 
carpal tunnel syndrome with median nerve injury related to 
the shrapnel wound injury; and history of injury to the 
"right" leg, lacerated injury to the "right" leg involving 
the gastrocnemius muscle with associated pain, which was 
present all of the time and was exacerbated by general 
activity.  

In October 2001, the RO received private medical records, 
from September 1994 to October 2001.  The records show 
treatment for unrelated disorders.  

In an August 2002 rating action, the RO granted the 
appellant's claims for entitlement to service connection for 
median nerve impairment, as secondary to the service-
connected right forearm disability, and entitlement to 
service connection for a residual scar from the service-
connected left calf injury.  At that time, the RO assigned a 
30 percent disability rating under Diagnostic Code 8515, 
effective from February 15, 2000, for the appellant's 
service-connected right median nerve impairment.  The RO also 
assigned a 10 percent disability rating under Diagnostic Code 
7804, effective from July 17, 2001, for the appellant's 
service-connected residual scar of the left calf.      

In September 2003, the RO received VAMC outpatient treatment 
records, from August 2001 to February 2003.  The records show 
that in February 2003, the appellant was diagnosed with 
chronic right median nerve damage, with right-sided carpal 
tunnel syndrome.  

In September 2003, the RO also received private medical 
records, from October 2001 to June 2003.  The records show 
that in June 2003, the appellant was treated after 
complaining of pain in his left leg.  Upon physical 
examination of the appellant's lower extremity, dorsalis 
pedis pulse was 2+, bilateral, and posterior tibia pulse was 
2+, bilateral.  There was no edema.  Upon neurologic 
examination, the appellant's cranial nerves were normal, 
bilaterally.  In addition, motor, bulk and contour, and tone 
of the appellant's muscles were all normal.  The appellant 
had 5/5 normal muscle strength, he had full range of motion 
in all joints, and his joints and muscles were normal.  In 
regard to an assessment, it was noted that the appellant had 
peripheral neuropathy, unspecified idiopathic.  It was 
further reported that the appellant was given medication for 
his left leg pain.  

In October 2003, the RO received a private medical report, 
dated in October 2003, which shows that at that time, the 
appellant underwent a physical examination.  According to the 
October 2003 private medical report, the appellant had normal 
posture, and his gait was normal.  Upon neurologic 
examination, it was reported that the appellant had numbness 
in his right hand involving his thumb and first two fingers.  
It was also indicated that the appellant had 5/5 normal 
muscle strength of all muscles, and that he had full range of 
motion in all joints.  It was further noted that the 
appellant had normal joints and muscles.  The assessment was 
of peripheral neuropathy, unspecified idiopathic.       

A VA examination was conducted in March 2004.  At that time, 
the examiner stated that the appellant's main complaint was 
shrapnel fragment injury of the left lower leg and the right 
forearm.  The examiner indicated that one of the shrapnel 
fragments was still in the appellant's right forearm, and 
that according to the appellant, he currently had numbness in 
his right first, second, and third fingers.  The appellant 
stated that he had flare-ups of pain in the right forearm 
when he was lifting and during repetitive movement of the 
fingers.  The examiner noted that the appellant was also 
complaining of easy fatigability in the muscles of the left 
lower leg, especially when he walked long distances and when 
he was going up and down stairs.  According to the appellant, 
he took Tylenol for his pain.  

Upon physical examination, there was a well-healed scar on 
the medial ulnar side of the right distal forearm.  There was 
no exit scar from the fragment.  The appellant had pain over 
the flexor muscle of the right forearm.  There was no muscle 
defect.  The injury of the muscle was healed completely.  The 
examiner noted that because of the shrapnel fragment injury 
"of part of the medialis nerve," the appellant was 
complaining of numbness of the first, second, and third 
fingers of the right hand.  

Upon neurologic examination, pin prick test revealed numbness 
of the skin of the first, second, and third fingers.  The 
appellant had full range of motion in all fingers of the 
right hand.  In regard to the appellant's left lower leg, 
there was a well-healed large scar from shrapnel fragments 
and from surgery of the left upper and lower leg.  The injury 
was of the lateral part of the gastrocnemius muscle and part 
of the fibular muscles of the left leg.  There was no muscle 
defect, and there was no discharge.  The wound was healed 
completely.  The appellant had full range of motion in the 
neighboring joints of the shrapnel fragment injury.  The 
appellant complained of numbness of the fourth and fifth toes 
of the left foot.  On examination, pin prick test revealed 
numbness of the skin of the fourth and fifth toes which was 
probably related to injury of the superficial cutaneous 
fibular nerve of the toes.  The examiner stated that an x-ray 
of the appellant's right forearm showed that there was a 4 by 
6 metallic foreign body of the right forearm medial part.  An 
x-ray of the appellant's left lower leg revealed no shrapnel 
fragment in the muscles.  In regard to diagnoses, the 
examiner stated that the appellant had a shrapnel fragment 
wound of the right forearm, with muscle injuries.  The 
examiner indicated that there was a foreign body from 
shrapnel fragment in the appellant's right forearm, and that 
traumatic mononeuritis of the right medialis nerve caused 
numbness of the first, second, and third fingers.  According 
to the examiner, the appellant also had a shrapnel fragment 
wound of the left upper and lower leg, with muscle injury.  
The examiner noted that the shrapnel fragment was removed 
from that part after surgery treatment and debridement of the 
wound.           

In June 2004, a hearing was conducted before the Board.  At 
that time, the appellant testified that due to his service-
connected right forearm disability, he had numbness in his 
right index and middle fingers, and right thumb.  The 
appellant also stated that he had chronic pain in his right 
forearm and left leg.  He noted that walking aggravated his 
left leg pain.  According to the appellant, the scar on his 
left calf was also painful.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  However, in Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Id.; Francisco, 7 Vet. App. 
at 58.  In Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 119.       

As noted above, in the August 2002 rating action, the 
appellant's claim for entitlement to service connection for 
median nerve impairment was granted and a 30 percent 
disability rating was assigned under Diagnostic Code 8515, 
effective from February 15, 2000.  In addition, in the same 
rating action, the appellant's claim for entitlement to 
service connection for a residual scar of the left calf was 
granted and a 10 percent disability rating was assigned under 
Diagnostic Code 7804, effective from July 17, 2001.  Thus, in 
regard to the appellant's service-connected median nerve 
impairment and service-connected residual scar of the left 
calf, as the appellant took issue with the initial ratings 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, with respect to the appellant's service-
connected median nerve impairment, the Board must evaluate 
the relevant evidence since February 2000.  In addition, with 
respect to the appellant's service-connected residual scar of 
the left calf, the Board must evaluate the relevant evidence 
since July 2001.   

In the instant case, the appellant maintains that the current 
ratings are not high enough for the amount of disability that 
his median nerve impairment, right forearm and left leg 
disabilities, and residual scar of the left calf cause him.  
He indicates that he has chronic pain in his right forearm 
and left leg, and that he has numbness in his right index and 
middle fingers, and right thumb.  In addition, the appellant 
states that the scar on his left calf is painful.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   

Median Nerve Impairment

The appellant's major hand is his right hand and thus only 
those evaluations that pertain to the evaluations for the 
major hand will be reported below.

As previously stated, the appellant's service-connected 
median nerve impairment has been rated as 30 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  In 
this regard, the Board notes that pertinent to the upper 
extremities, 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 
8715 pertain to neurologic impairment of the median nerve.


Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, where there 
is complete paralysis of the median nerve with the major hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted.  
Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 30 percent rating; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  
Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 
8715 to neuralgia. 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.    

In this case, the Board has considered the evidence of record 
but finds that there is no basis for a higher evaluation 
under Diagnostic Code 8515.  In this regard, the Board 
recognizes that the appellant has numbness in his right index 
and middle fingers, and in his right thumb.  However, the 
Board observes that there is no objective evidence of record 
of any atrophy, limitation of the use of the fingers or hand, 
or impairment of the wrist due to the appellant's median 
nerve impairment.  In the appellant's September 2001 VA 
examination, the appellant's grip was good in his right hand, 
and the range of motion of his fingers was preserved.  The 
diagnosis was carpal tunnel syndrome, with median nerve 
injury related to the shrapnel wound injury.  In addition, a 
private medical report, dated in October 2003, shows that at 
that time, it was indicated that the appellant had 5/5 normal 
muscle strength of all muscles, and that he had full range of 
motion in all joints.  It was further noted that the 
appellant had normal joints and muscles.  Moreover, in the 
appellant's March 2004 VA examination, the appellant had full 
range of motion in all fingers of the right hand.   

In light of the above, the Board finds that there is no 
evidence of record of complete paralysis, nor is there 
evidence indicating that the appellant's median nerve 
impairment more nearly approximates severe, incomplete 
paralysis.  The Board notes that the appellant's complaints 
of pain and numbness are contemplated in the 30 percent 
rating.  Therefore, the Board concludes that a rating in 
excess of 30 percent for median nerve impairment is not 
warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).       

Residuals Of A Right Forearm Injury And Residuals Of A Left 
Calf Injury

As noted above, the appellant is currently receiving a 10 
percent rating under Diagnostic Code 5307 for his service-
connected residuals of a right forearm injury.  This code 
pertains to muscle injury to Muscle Group VII that refers to 
injury involving flexion of the wrist and fingers, and 
includes muscles arising from the internal condyle of the 
humerus: Flexors of the carpus and long flexors of the 
fingers and thumb; pronator.

Under Diagnostic Code 5307, a 10 percent disability rating is 
applicable for moderate muscle injury to the nondominant 
limb.  38 C.F.R. § 4.73, Diagnostic Code 5307.  The next 
higher evaluation of 20 percent requires moderately severe 
disability to the nondominant.  Id.  

Additionally, the appellant is currently receiving a 10 
percent rating under Diagnostic Code 5311 for his service-
connected residuals of a left calf injury.  The criteria 
under 38 C.F.R. § 4.73, Diagnostic Code 5311, provide 
evaluations for disability of Muscle Group XI, the posterior 
and later crural muscles and muscles of the calf which 
include (1) triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; and (8) plantaris.  The functions of these muscles 
are propulsion and plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  This diagnostic code provides a 
no percent rating for slight muscle injury, a 10 percent 
rating for moderate muscle injury, a 20 percent rating for 
moderately severe muscle injury, and a 30 percent rating for 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(2003).     

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.

A moderate disability of muscles anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; service department 
record or other evidence of in-service treatment for the 
wound with a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles; and entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, with some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound, with a record of consistent complaint 
of cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements; and entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups, with indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, and tests of strength and endurance 
compared with sound side that demonstrate positive evidence 
of impairment.

In this case, the Board concludes that an increased rating 
for the residuals of a right forearm injury is not warranted 
under Diagnostic Code 5307.  Moreover, the Board also 
concludes that an increased rating for the residuals of a 
left calf injury is not warranted under Diagnostic Code 5311.  
In this regard, in the appellant's March 2000 VA examination, 
it was noted that the appellant had mild muscle loss in the 
area of the right forearm, and that the appellant's muscle 
strength was decreased in his right forearm.  In addition, it 
was also reported that in regard to the appellant's left leg 
below the knee, the appellant had an area of 4 by 3 cm. and 1 
mm. deep, of mild muscle loss in the area of peroneus longus.  
In regard to a diagnosis, the examiner stated that the 
appellant had mild muscle loss and some functional impairment 
after muscle injury in the right forearm, flexor digitorum, 
and in the lower left knee, peroneus longus.  However, in the 
appellant's September 2001 VA examination, range of motion of 
the toes was preserved, as well as the fingers.  In addition, 
the grip was good in the right hand.  The private medical 
records show that in an October 2003 physical examination, it 
was noted that motor, bulk and contour, and tone of the 
appellant's muscles were all normal.  Moreover, the appellant 
had 5/5 normal muscle strength, he had full range of motion 
in all joints, and his joints and muscles were normal.  

In the appellant's March 2004 VA examination, although the 
appellant had pain over the flexor muscle of the right 
forearm, there was no muscle defect and the injury of the 
muscle was healed completely.  In addition, the appellant had 
full range of motion in all fingers of the right hand.  
Moreover, in regard to the appellant's left lower leg, it was 
reported that the injury was of the lateral part of the 
gastrocnemius muscle and part of the fibular muscles of the 
left leg, and that there was no muscle defect and that the 
wound was healed completely.  Furthermore, the appellant had 
full range of motion in the neighboring joints of the 
shrapnel fragment injury.     

As previously stated, a moderately severe disability of 
muscles requires indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  In this regard, the 
appellant's current right forearm disability, when considered 
in light of all the criteria which may be used to evaluate 
muscle disability, is more consistent with the criteria for a 
moderate disability than with the criteria for a moderately 
severe disability, under the criteria for rating muscle 
injuries.  As such, based on the lack of objective findings 
of a moderately severe muscle injury of the right forearm, 
the Board finds that the criteria for an evaluation in excess 
of 10 percent have not been met.

Moreover, the appellant's current left calf disability, when 
considered in light of all the criteria which may be used to 
evaluate muscle disability, is more consistent with the 
criteria for a moderate disability than with the criteria for 
a moderately severe disability, under the criteria for rating 
muscle injuries.  As such, based on the lack of objective 
findings of a moderately severe muscle injury of the left 
calf, the Board finds that the criteria for an evaluation in 
excess of 10 percent have not been met.

The Board has also considered whether increased evaluations 
could be assigned on the basis of functional loss due to 
subjective complaints of pain, weakness, excess fatigability, 
or incoordination.  See Deluca v. Brown, 8 Vet. App. 202, 
204-205 (1995); 38 C.F.R. §§ 4.40, 4.45 (2003).  However, as 
previously stated, in the appellant's March 2004 VA 
examination, although the appellant had pain over the flexor 
muscle of the right forearm, there was no muscle defect and 
the injury of the muscle was healed completely.  In addition, 
the appellant had full range of motion in all fingers of the 
right hand.  The Board further notes that in a private 
physical examination report, dated in October 2003, it was 
noted that motor, bulk and contour, and tone of the 
appellant's muscles were all normal.  Moreover, the appellant 
had 5/5 normal muscle strength, he had full range of motion 
in all joints, and his joints and muscles were normal.  Thus, 
the Board does not find that the 10 percent evaluations 
assigned to the appellant's service-connected right forearm 
disability and service-connected left calf disability, 
inadequately reflect any resultant functional loss of either 
the appellant's right forearm or his left calf.  Id. at 202.     

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 49 
(1990).   

Residual Scar Of The Left Calf

As previously stated, the RO has assigned a 10 percent 
disability rating under Diagnostic Code 7804 for the 
appellant's service-connected residual scar of the left calf.  
In this regard, the Board notes that by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating the skin.  Compare 
38 C.F.R. § 4.118 (2002), with 38 C.F.R. § 4.118 (2003).  As 
the appellant's appeal was pending at the time the applicable 
regulations were amended, the appellant is entitled to 
consideration under the old criteria, and under the new 
regulations.  However, as the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the appellant is not entitled to consideration 
of the amended regulations prior to the established effective 
date.  38 U.S.C.A. § 5110(g)(West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see also Green v. Brown, 10 Vet. App. 111, 116-119 (1997).     

The appellant was provided with notice of the change in the 
rating criteria in a May 2003 Statement of the Case, and was 
given the opportunity to provide additional evidence or 
argument on the issue on appeal.  The evidence of record is 
negative for a response from the appellant.  Therefore, in 
light of the above, the Board finds that there is no 
prejudice to the appellant in the Board's adjudication of the 
claim under both sets of criteria.  See Bernard, 4 Vet. App. 
at 384, 392-94.  

Under the former criteria of Diagnostic Code 7804, a 10 
percent evaluation was warranted for superficial scars that 
were tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  In addition, 
the appellant's service-connected scarring residual scar of 
the left calf might also be rated under Diagnostic Code 7803.  
Under the former criteria of Diagnostic Code 7803, a 10 
percent evaluation was warranted for scars that were poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  The 10 percent evaluations were 
the highest evaluations available under the above rating 
codes.

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  A superficial scar is not one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2003).

Under the revised criteria for Diagnostic Code 7803, 
superficial, unstable scars warrant a 10 percent evaluation.  
An unstable scar is one where, for any reason, there is 
frequent loss of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2003).  The 10 percent evaluations are 
the highest evaluations available under the above rating 
codes.

The Board also notes that effective August 30, 2002, scars, 
other than head, face, or neck scars, that are deep or cause 
limited motion are rated under Diagnostic Code 7801.  Where 
there is evidence of such a scar area or areas exceeding 6 
square inches (39 sq. cm.), a 10 percent evaluation will be 
assigned.  A 20 percent evaluation is warranted where there 
is evidence of a scar area or areas exceeding 12 square 
inches (77 sq. cm.).  A 30 percent evaluation is warranted 
where there is evidence of a scar area or areas exceeding 72 
square inches (465 sq. cm.).  A 40 percent evaluation for 
area or areas exceeding 144 square inches (929 sq. cm.) is 
assignable.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 (2003).  38 C.F.R. 
§ 4.118, Diagnostic Code 7802, Note (1) (2003).  A deep scar 
is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2003).  
Superficial scars (not associated with underlying soft tissue 
damage) other than on the head, face, or neck, that do not 
cause limited motion may be assigned a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2003).     

In the appellant's case, the RO has assigned the maximum 10 
percent evaluation for the service-connected residual scar of 
the left calf pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804.  This is the highest rating available for the 
appellant's scar under that diagnostic code under both the 
old and new criteria.  Thus, given the disability evaluation 
assigned the appellant's service-connected scar, an increased 
rating under Diagnostic Code 7804 cannot be awarded because 
the maximum award possible under both the old and new 
criteria for that code is currently assigned.   

Next, the Board notes that in the appellant's September 2001 
VA examination, it was noted that a scar was present which 
was about 3.5 by 3 inches in the appellant's left leg where 
he had injury to his leg.  Tenderness was present on the 
lower and outer aspect of the scar.  In addition, in the 
appellant's March 2004 VA examination, it was noted that the 
appellant had a well-healed large scar from shrapnel 
fragments.  

In light of the above, the Board finds that there is no 
evidence that the appellant's service-connected scar is 
poorly nourished with repeated ulceration, or that it is an 
unstable scar.  Consequently, a rating under either the old 
or the new criteria for Diagnostic Code 7803 is not 
warranted.  In addition, given that there is no evidence that 
the appellant's service-connected scar exceeds 12 square 
inches, which is required for a 20 percent rating under the 
new Diagnostic Code 7801, a rating in excess of 10 percent 
under Diagnostic Code 7801 is not warranted.  Moreover, a 
compensable rating is not warranted under the new criteria 
for Diagnostic Code 7802 because there is no indication that 
the appellant's scar is of an area or areas of 144 square 
inches or greater.  Accordingly, the Board finds that a 
rating higher than 10 percent is not warranted at any point 
during the pendency of this claim for the appellant's 
service-connected residual scar of the left calf.  Fenderson, 
supra.  The Board concludes that the preponderance of the 
evidence is against the appellant's claim for an evaluation 
higher than 10 percent.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim for a higher evaluation must 
be denied.


ORDER

An initial evaluation in excess of 30 percent for median 
nerve impairment is denied.   

A rating in excess of 10 percent for the residuals of a right 
forearm injury is denied.  

A rating in excess of 10 percent for the residuals of a left 
calf injury is denied.  

An initial evaluation in excess of 10 percent for a residual 
scar of the left calf is denied.      


REMAND

By an August 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the residuals of an injury to the right heel.  At that time, 
the RO assigned a 10 percent disability rating under 
Diagnostic Code 5310, effective from February 15, 2000, for 
the appellant's service-connected right heel disability.  

Diagnostic Code 5310 contemplates injuries to Muscle Group X 
which effects the movements of forefoot and toes, and the 
propulsion thrust in walking.  Intrinsic muscles of the foot 
include the plantar muscles, flexor digitorum brevis; 
abductor hallucis; abductor digiti minimi; quadratus plantea; 
lumbricales; flexor hallucis brevis; adductor hallucis; 
flexor digiti minimi brevis; and the dorsal and plantar 
interossei.  Other important plantar structures include the 
plantar aponeurosis, long plantar and calcaneonavicular 
ligament, tendons of posterior tibial, peroneus longus, and 
long flexors of great and little toes.  A noncompensable 
evaluation is assigned for slight disability, a 10 percent 
evaluation is assigned for moderate disability, a 20 percent 
evaluation is assigned for moderately severe disability, and 
a 30 percent evaluation is assigned for severe disability.  
38 C.F.R. § 4.73, Diagnostic Code 5310 (2003).     

Diagnostic Code 5310 also contemplates injury to the dorsal 
muscles which includes the extensor hallucis brevis; and the 
extensor digitorum brevis.  Other important dorsal structures 
include the cruciate, crural, deltoid, and other ligaments; 
and the tendons of long extensors of toes and peronei 
muscles.  A noncompensable evaluation is assigned for slight 
disability, a 10 percent evaluation is assigned for moderate 
disability, a 20 percent evaluation is assigned for 
moderately severe disability, and a 30 percent evaluation is 
assigned for severe disability.  Id.        

In March 2004, the appellant underwent a VA examination in 
conjunction with his increased rating claim for his service-
connected right heel disability.  In the March 2004 
examination report, the examiner provided orthopedic 
findings, including range of motion.  No commentary was 
offered, however, as to such muscle damage criteria under 
Diagnostic Code 5310 as movement of the forefoot and toes and 
propulsion thrust in walking.  Accordingly, this examination 
report is incomplete, and a more thorough examination is 
needed.   

Accordingly, this case is remanded to the RO for the 
following actions:   

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio, 16 Vet. 
App. at 183.  In this regard, the RO 
should specifically request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected residuals of an injury to the 
right heel in recent years.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
orthopedic examination conducted by a 
physician to determine the current 
severity of the appellant's muscle damage 
to his right heel.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  

All necessary special studies or tests 
are to be accomplished.  The examination 
of the right foot should include range of 
motion studies, commentary as to 
movements of the forefoot and toes, and a 
description of any impairment of 
propulsion thrust in walking.  Clinical 
findings should include whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the right 
foot.  In addition, the physician should 
indicate whether, and to what extent, the 
appellant experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
degrees of limited motion, beyond what 
was shown clinically.  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state, and explain why.  
A complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.   

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



